DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0114732, filed on 7 September 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5 March 2020 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a partial pressure of LiF or NaF is less than 2.0 x 10-3 atm”. The claim is indefinite as it is unclear how a molten salt composition (presumably in a liquid phase) would possess a partial pressure of a compound, as a partial pressure is a property of gas phases. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thermodynamic Evaluation and Optimization of the LiF-NaF-KF-MgF2-CaF2 System Using the Modified QuasiChemical Model, hereinafter Thermodynamic Evaluation.

    PNG
    media_image1.png
    472
    512
    media_image1.png
    Greyscale
Regarding claim 1, Thermodynamic Evaluation teaches molten alkali-alkaline earth halide solutions are of much technological importance in the production and fluxing of Al (Introduction paragraph 1) and reactive metals metallurgy (Introduction paragraph 5). Thermodynamic Evaluation further teaches testing of binary and ternary phase systems of molten alkali-alkaline earth halides by a thermodynamic model (III), adjusted using experimental data from prior work (III. last paragraph, VII. B). Thermodynamic Evaluation further teaches a LiF-MgF2-CaF2 ternary system with calculated isotherms and phase boundaries in Fig. 26 (VII. B).
	
Along the phase boundary line between the CaF2-rich and MgF2 rich phases from the, Thermodynamic Evaluation discloses a ternary mixture of LiF-MgF2-CaF2 from 0 mol% LiF, 50 mol% MgF2, 50 mol% to approximately 52 mol % LiF, 32 mol% MgF2, and 15 mol% CaF2 at a ternary eutectic point. 

    PNG
    media_image2.png
    641
    756
    media_image2.png
    Greyscale
	Plotting various endpoint values within the instantly claimed wt% ranges converted to mol% (weight percentages of each coordinate listed in the legend of Fig. 1 below) using an overlaid grid onto the ternary phase diagram, the plotted points fall on either side of the phase boundary line calculated by Thermodynamic Evaluation. 
Fig. 1: Fig. 26 (Thermodynamic Evaluation) overlaid with coordinate grid and instantly claimed composition end and mid points

The Examiner notes that while a plot of weight percentage coordinates translated to a mole percentage coordinate system typically results in an irregularly shaped region due to the distortion caused by different molar mass conversion factors affecting scaling of each coordinate axis differently, the points form part of a contiguous region of coordinates. As the points must be contiguously connected, the region of the claimed range must overlap with at least some length of the phase boundary and the coordinates of the points on the overlapping segment of the phase boundary line.
Thermodynamic Evaluation teaches a phase boundary line of compositions from 0 mol% LiF, 50 mol% MgF2, 50 mol% to approximately 52 mol % LiF, 32 mol% MgF2, and 15 mol% CaF2. This overlaps the claimed weight range of 42% to 47% of MgF2, 42% to 47% of CaF2, 6% to 16% of LiF. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
The Examiner further notes that claim 1 discloses a low-temperature molten salt composition applicable to a solid oxide membrane (SOM) process. This phrase presents no structural limitations regarding the composition itself, and is therefore a statement of intended use, and as such is of no significance to claim construction, and is read upon by the composition of Thermodynamic Evaluation which falls within the claimed composition range, with the composition of Thermodynamic Evaluation applicable to a solid oxide membrane (SOM) process. See MPEP § 2111.02 (II).

Regarding claim 2, along the CaF2-MgF2 phase boundary line, a point comprising 24 mol% LiF, 44 mol% MgF2, 5 mol %CaF2 exists (See Fig. 2 below). This correlates with values of 9 wt% LiF, 45.5 wt% MgF2 and 45.5 wt% CaF2, which also falls within the claimed wt% ranges of claim 1 (wherein the composition has a MgF2-CaF2(=1: 1) -MF (M= Li)-base composition). 

    PNG
    media_image3.png
    589
    732
    media_image3.png
    Greyscale
Fig. 2: Fig. 26 (Thermodynamic Evaluation) overlaid with 9 wt% LiF, 45.5 wt% MgF2 and 45.5 wt% CaF2 on CaF2-MgF2 phase boundary line

Regarding claim 3, Thermodynamic Evaluation is silent to wherein the solubility of magnesium oxide (MgO) in the composition is 1.5 wt% or higher at 950°C. However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01.
In the instant case, Thermodynamic Evaluation teaches a composition that is identical or substantially identical to that of the claimed invention. Thermodynamic Evaluation teaches salt compositions along the phase boundary line overlapping the claimed range.  According to the melting point isotherms in Fig. 1, the ternary composition would be molten at 950 °C for any composition of LiF-MgF2-CaF2 overlapping the claimed range.
Furthermore, the instant application does not disclose any factors that influence the solubility of MgO in the salt composition, instead simply reciting that such a solubility is achieved by compositions within the claimed wt% range of claim 1 (instant specification, [0014,0052-0053]).  Therefore, Thermodynamic Evaluation’s composition would inherently have a solubility of magnesium oxide (MgO) in the composition of 1.5 wt% or higher at 950°C given that its composition matches that of the claimed invention.
Regarding claim 4, Thermodynamic Evaluation teaches that any of the points along the phase boundary line overlapping the claimed range fall are located in a region with a melting temperature of less than 950 °C as they are located down the temperature gradient from the 950 °C melting point isotherm (Fig. 1, 2). Thermodynamic Evaluation is silent to the partial pressure of LiF resulting from the composition, however the Examiner notes that a partial pressure of a compound is a property of an atmosphere (in this case presumably the atmosphere present in a closed vessel once the salt composition is employed to create a molten salt bath), and not of a salt composition itself. See the rejection of claim 4 under 35 U.S.C. 112(b) above. The Examiner further notes that even if the partial pressure of LiF were a limitation of a salt composition itself, the Examiner notes that the instant application does not disclose any factors which cause the partial pressure of LiF or NaF to be less than 2.0 x 10-3 atm beyond the components of the salt composition (instant specification, [0038,0046]). Therefore, as Thermodynamics Evaluation teaches a composition overlapping the claimed range, even though Thermodynamics Evaluation does not disclose a partial pressure of LiF or NaF to be less than 2.0 x 10-3 atm, the salt composition of Thermodynamics Evaluation would be inherently capable of creating such a partial pressure of LiF in an atmosphere when used as a molten salt bath. See MPEP § 2112.01(I)-(II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733